Title: Baron von Steuben to James Duane, [11 October 1784]
From: Steuben, Baron von
To: Duane, James


[New York, October 11, 1784]
The flattering token of their regard with which the Mayor Recorder & Alderman of the metropolis of a state distinguished for its exertions in the late revolution have honored me, derives additional value from the characters of the respectable individuals who compose that body and from the very obliging manner in which it is conferred.
The degree of my zeal for the common cause of America will best be appreciated by recurring to the manner, in which at a late period of life I embarked my reputation honor and future hopes in the glorious struggle for liberty and independence. And ’tis only by appealing to that zeal, I am able to convey an idea of the price I set on the approbation of those upon the basis of whose virtue so noble a fabric has been erected.
I can never cease to be happy in the reflection that my services may have had some share in the great work; nor can I doubt that those services such as they are may safely be referred to the justice and generosity of the country to which they were rendered.
The knowlege I acquire of the character of the inhabitants of this state, makes my residence among them, every day more agreeable, and there is nothing I desire more than opportunities of cultivating their friendship and giving them proofs of my esteem.
